              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                           No. 4:18-CR-00281

                                                     (Judge Brann)
       v.

 JEFFREY G. BOYD,

             Defendant.

                          MEMORANDUM OPINION

                                FEBRUARY 11, 2019

I.    BACKGROUND

      On August 21, 2018, Jeffrey G. Boyd was indicted by the Government on

one count of violating 18 U.S.C. § 922(g)(8), which states:

      (g) It shall be unlawful for any person—
              (8) who is subject to a court order that--
                     (A) was issued after a hearing of which such person
                     received actual notice, and at which such person had an
                     opportunity to participate;
                     (B) restrains such person from harassing, stalking, or
                     threatening an intimate partner of such person or child of
                     such intimate partner or person, or engaging in other
                     conduct that would place an intimate partner in reasonable
                     fear of bodily injury to the partner or child; and
                     (C)
                            (i) includes a finding that such person represents a
                            credible threat to the physical safety of such
                            intimate partner or child; or
                            (ii) by its terms explicitly prohibits the use,
                            attempted use, or threatened use of physical force
                            against such intimate partner or child that would
                            reasonably be expected to cause bodily injury;
              to ship or transport in interstate or foreign commerce, or possess in or
              affecting commerce, any firearm or ammunition; or to receive any
              firearm or ammunition which has been shipped or transported in
              interstate or foreign commerce.

On December 6, 2018, Boyd filed a Motion to Strike Surplusage from the

Indictment.1 The motion has been fully briefed and is now ripe for disposition.

For the reasons that follow, the motion is denied.

II.           DISCUSSION

              Federal Rule of Criminal Procedure 7(d) provides that, upon motion by a

defendant, “the court may strike surplusage from the indictment or information.”

The purpose of this rule is to protect “the defendant against immaterial or

irrelevant allegations in an indictment or information, which may . . . be

prejudicial.”2 While motions to strike surplusage are rarely granted,3 “the court

may strike surplusage from the indictment or information when it is both irrelevant

(or immaterial) and prejudicial.”4 As the United States Court of Appeals for the

Third Circuit explained:

              Logic demands the conjunctive standard: information that is
              prejudicial, yet relevant to the indictment, must be included for any
              future conviction to stand and information that is irrelevant need not

                                                            
1
       ECF No. 51.
2
       Fed. R. Crim. P. 7(d) Advisory Committee's Note.
3
       U.S. Hedgepeth, 434 F.3d 609 (3d Cir. 2006) (citing U.S. v. Alsugair, 256 F. Supp. 2d 306,
       317 (D.N.J. 2003)).
4
       Hedgepeth, 434 F.3d at 612.


                                                               - 2 - 
              be struck if there is no evidence that the defendant was prejudiced by
              its inclusion.5


              Here, Boyd argues that the offending language in the indictment is the

emergency order of protection which “by its terms explicitly required Boyd to

immediately surrender all firearms and other dangerous weapons within his

possession or control and any concealed carry license to law enforcement.”

Because Boyd identified this as the ‘immediate surrender provision,’ the

Government, logically, thought Boyd’s argument was based on an aversion to the

word ‘immediate,’ and the Government’s arguments in opposition to Boyd’s

motion respond accordingly.

              Boyd attempted to clarify the issue in his reply brief as follows: “His

argument is as stated in his Motion to Strike: the fact that the Emergency Order of

Protection includes a surrender provision is irrelevant, and the jury is very likely to

confuse Mr. Boyd’s alleged noncompliance with the immediate surrender

provision of the EOP—a matter of Oklahoma, not federal, law—with the alleged

federal offense for which he has been indicted here.”6

              I respectfully disagree.




                                                            
5
       Id.
6
       ECF No. 68 at 2-3.


                                                               - 3 - 
              Boyd argues that the offending language seeks to improperly convict him of

violating the explicit terms of the Oklahoma order. “As long as the crime and the

elements of the offense that sustain the conviction are fully and clearly set out in

the indictment, the right to a grand jury is not normally violated by the fact that the

indictment alleges more crimes or other means of committing the same crime.”7

Standing alone, Boyd’s argument that the indictment references his contempt of

the Oklahoma order is an insufficient basis to strike this language.

              Additionally, “this rule introduces a means of protecting the defendant

against immaterial or irrelevant allegations in an indictment or information, which

may, however, be prejudicial.”8 As in issue of first impression, the Third Circuit

has held that “upon the defendant’s timely motion, the court may strike surplusage

from the indictment or information when it is both irrelevant (or immaterial) and

prejudicial.”9

              In this matter, however, I do not find that both conditions precedent exist. I

find instead that the language in the indictment is relevant as to the timing within

which Boyd was to turn over his firearms, and why Boyd cannot argue that he was

justified in continuing to possess a firearm on July 31, 2018.



                                                            
7
       United States v. Miller, 471 U.S. 130, 136 (1985).
8
       Fed.R.Crim.P. 7(d) Advisory Committee's Note.
9
       Hedgepeth at 612.


                                                               - 4 - 
      Section 922(g) prohibits persons subject to certain types of protective orders

from transporting firearms in interstate commerce. The language in the indictment

merely explains the parameters of the Oklahoma protective order.

      The Oklahoma order had required Boyd to turn over his firearms to

Oklahoma authorities contemporaneous with its issuance on March 19, 2018. This

precludes Boyd from suggesting that he intended to travel from Oklahoma to

Pennsylvania to surrender his firearms to Pennsylvania authorities in late July

2018, while carrying the firearms in interstate commerce.

      Conversely, had Boyd been in Pennsylvania with a firearm at the time the

Oklahoma order issued then traveled in interstate commerce from Pennsylvania to

Oklahoma to surrender his firearms to authorities, he would certainly argue an

excuse/justification defense at trial: that he was travelling in interstate commerce

with the sole intent of surrendering the firearms to Oklahoma authorities in

compliance with the Oklahoma order.

      The language at issue is relevant, therefore, not as an independent charge of

contempt to the Oklahoma order, but to foreclose an excuse/justification defense

from Boyd as to his travel in interstate commerce with a firearm more than four

months after he was legally obligated to surrender his firearms.

      Additionally, the jury will not be charged to find Boyd in contempt of the

Oklahoma order. The jury will only be charged to find whether he was subject to a



                                         - 5 - 
defined species of protective order and transported a firearm in interstate

commerce pursuant to 18 U.S.C. § 922(g)(8).

       Boyd may request a limiting instruction at trial pursuant to Federal Rule of

Evidence 105.

III.   CONCLUSION

       The alleged surplusage is relevant and not prejudicial; it will not be struck.

The motion will be denied by separate Order.



                                                  BY THE COURT:



                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  United States District Judge




                                         - 6 - 
